CROCKETT, J.
— The only point urged on this appeal by the defendant and appellant is, that the complaint does not state facts sufficient to constitute a cause of action. The complaint contains several counts setting forth several separate and distinct causes of action. If either of the counts is good, the point now made (and which is made for the first time in this court) cannot avail the appellant. Even if it be conceded that one of the causes of action set forth in the complaint is amenable to the objections urged by the defendant (a point not necessary to be decided), no defect has been shown or is perceived in the other counts. The complaint being sufficient, the appellant has failed to show any error in the record.
Judgment affirmed, with twenty per cent damages.
We concur: Temple, J.; Rhodes, C. J.; Wallace, J.; Sprague, J.